     Case 2:20-cv-01494-KJD-DJA Document 3 Filed 09/03/20 Page 1 of 1



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     PETER MARK COCA,                                    Case No. 2:20-cv-01494-KJD-DJA

10                                      Petitioner,                     ORDER
             v.
11
      WARDEN BRIAN WILLIAMS, et al.,
12
                                    Respondents.
13

14          Petitioner Peter Mark Coca has filed an application to proceed in forma pauperis

15   and submitted a petition for a writ of habeas corpus. Based on the current information

16   about petitioner’s financial status, including any additional information he may have

17   provided, the court finds that he is able to pay the full fee pursuant to 28 U.S.C. § 1915.

18          IT IS THEREFORE ORDERED that petitioner’s motion for leave to proceed in

19   forma pauperis without having to prepay the full filing fee (ECF No. 1) is DENIED.

20   Petitioner has 30 days from the date this order is ENTERED in which to have the $5.00

21   filing fee sent to the Clerk. Failure to do so may result in the dismissal of this action.

22   The Clerk is directed to RETAIN the petition but not file it at this time.

23
            DATED: 3 September 2020.
24

25
                                                           KENT J. DAWSON
26                                                         UNITED STATES DISTRICT JUDGE
27

28
                                                      1
